Carroll, J.
This case is before us on a report by the judge of probate. There is. also a petition of Benjamin P. Cheney to open certain accounts, and a petition for instructions by the trustees. One of the questions for decision is, whether the trustees under the will of Benjamin P. Cheney were authorized to charge against his son (the petitioner Benjamin P. Cheney) $2,000 per annum as interest because of the conveyance to him by the trustees of the testator’s residential estate, referred to in the will.
The judge of probate found that the testator died in 1895; that a decree was entered, allowing his will subject to the terms of a compromise agreement entered into by the parties; that Benjamin P. was a beneficiary and also a trustee under the will until he resigned in 1918; and that the testator owned a residence in Dover; that by the compromise agreement the trustees were authorized and directed, whenever the widow of the testator ceased to occupy said estate, with the consent of his “other living children” to convey this estate to either or both of his sons, “at a price satisfactory to my said wife, if living, and my other children then living, and the sum paid shall be treated as an advancement to which said son or sons would be entitled to dispose of in said final distribution of my estate”; that in 1904 the widow ceased to occupy the estate, and as one of the daughters, (Mrs. Baltzell) wished to purchase it, with the consent of all parties the trustees conveyed the estate to Benjamin P., who at that time was the only surviving son, for the agreed price of $50,000, and he conveyed it the same day to Mrs. Baltzell, receiving from her $50,000; that “The trustees never received any money for the conveyance”; and that from December, 1904, to November, 1916, said Benjamin P. Cheney annually paid to the trustees the sum of $2,000 as interest on the $50,000. The judge further found that in the event of the conveyance *119of the property to either of the sons, it was to be treated as an advancement; that the will contained no provision that interest should be charged. He also found that interest was wrongly exacted, and that the account should be allowed as if no interest had been collected; this was one of the questions reported.
The first question has reference to the accounts of the trustees, which show the receipt by them each year of the sum of $2,000 until November, 1916, as interest on the so-called advancement to Benjamin P. Cheney, the testator’s son. He was during this time one of the three trustees of his father’s will. As one of the trustees he was one of the accountants, and assented to the charge. He made no objection during this time to the payment at the rate of $2,000 a year for the money received from the sale of the estate. During these years from 1904 to 1916 the interest was treated by all the parties, including the son, as a proper expense. These facts bring this part of the case within Southard v. Southard, 210 Mass. 347, 359. To the same effect is Amory v. Lowell, 104 Mass. 265, 272, 273. As the trustees have collected this money apparently with the approval and consent of everybody concerned, and it was voluntarily paid by the son, they are chargeable therewith and the accounts should be allowed, charging them with the receipt of interest.
Reggio v. Warren, 207 Mass. 525, was a suit in equity. It is not, in our opinion, applicable to the case at bar.
All the accounts showing that the interest has been received by the trustees are to be allowed. The petition of Benjamin P. Cheney to open these accounts is denied.
The next question is whether the trustees should be charged with interest when in fact there has been no collection of interest, Benjamin P. Cheney having paid no interest since November, 1916, when he refused to make further payments. The judge of probate correctly ruled that the trustees were not chargeable with interest since November, 1916. The Dover estate conveyed to Mrs. Baltzell was known as the residential trust. The trustees, while it was in their possession, were to pay taxes and insurance and keep it in the same *120condition “as I have kept . . . [it] during my life.” It was a large estate in the town of Dover, extending to Wellesley and Natick. It would appear that to keep it in repair involved constant expenditure approximating $25,000 a year. By the sale of this property, the trust for the benefit of the widow and children was relieved of this expense. No decrease whatever was made in the incomes of the beneficiaries by the payment of this $50,000. It was not strictly an advancement, and even if it were in the nature of such, the testator gave no directions for charging interest thereon. In fact, Benjamin P. Cheney received no money from the estate. It was his sister, Mrs. Baltzell, who paid him the $50,000. In these circumstances, it would be inequitable to charge him with interest and we know of no sound reason which requires that the trustees should be charged with it. The trustees are not to be charged with interest which they failed to collect. The accounts numbered twenty-three to twenty-six are to be allowed without such charge. Inasmuch as what we have said covers the question of the allowance of the accounts and the question of charging interest against Benjamin P. Cheney, the petition for instructions bearing on these questions is denied.
There remains the petition with reference to the payment to the executrix of the will of Charles P. Cheney. Under the original trust, Mrs. Elizabeth S. Cheney having died, the share determined as belonging to Mrs. Schofield, his executrix, should now be paid to her. The $50,000 paid for the Dover estate and the $600 for another tract of land should be added to the property in the hands of the trustees; that is, the so called advancement should be taken into account in determining the amount to be paid Mrs. Schofield as the representative of the estate of Charles P. Cheney, and the share due her under the will be paid forthwith.
The trustees also ask to be instructed whether the proceeds of commissions of Benjamin P. Cheney, as trustee, should be paid to him or to his assignee. We understand this request relates to commissions not decreed by the Probate Court. If this is so, it may be that no commissions may be allowed. We must therefore decline to instruct the trustees *121as to whether these commissions, if allowed, are payable to Cheney or his assignee. Even if it were found that commissions had been earned, we express no opinion on the question whether the trustees should be instructed to whom the commissions should be paid.
On the petition for instructions as to the time of distribution of the share of Charles P. Cheney, deceased, costs, as between solicitor and client, are to be in the discretion of the judge of probate.

Decree accordingly.